Court of Appeals
of the State of Georgia

                                                              ATLANTA, July 26, 2021

The Court of Appeals hereby passes the following order

A21I0238. THE BROWNSTONE BAR & GRILL, LLC, d/b/a THE BROWNSTONE ATL
    BAR AND GRILL et al. v. ERICA PETERSON et al.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SUCV2019000521




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, July 26, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.